 TEAMSTERS LOCAL 
657 (TEXIA PRODUCTIONS
) 342 NLRB No. 59 
637
International Brotherhood of Teamsters, Local Union 
No. 657 (Texia Productions, Inc.) 
and 
Victor De 
La Fuente. 
Case 16ŒCBŒ6348  
July 29, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On February 23, 2004, Administrative Law Judge 
Keltner W. Locke issued the 
attached bench decision.  
The Respondent filed exceptions and a supporting brief.  

The General Counsel and the 
Charging Party filed an-
swering briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions, 
and to adopt the recommended Order as modified and set 

forth in full below.
2 ORDER The National Labor Relations Board orders that the 
Respondent, International Brotherhood of Teamsters, 
Local Union No. 657, San Antonio, Texas, its officers, 
agents, and representatives, shall 
1. Cease and desist from 
(a) Removing any job applican
t from its craft referral 
list and refusing to register or refer the applicant to em-

ployers because the applicant criticized the manner in 
which union officers performed their jobs or otherwise 
                                                          
 1 The judge professed not to apply the analytical framework set out 
in Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 
U.S. 989 (1982), because he found Respon-
dent™s asserted reasons for removing De La Fuente from the referral list 

were pretextual.  However, the Board has held that 
Wright Line
 does 
apply in pretext cases.  See, e.g., 
Taylor & Gaskin, Inc.
, 277 NLRB 563 
fn. 2 (1985).  Our disagreement wi
th the judge does not change the 
result here because the judge™s findings and conclusions fully satisfy 
the analytical objectives of 
Wright Line
.  Thus, the judge found, and we 
agree, that De La Fuente™s pr
otected conduct in criticizing a union 
officer and otherwise engaging in dissident union activity was a moti-
vating factor in his removal from the referral list.  The burden then 
shifted to the Respondent to show 
that the same action would have 
taken place even in the absence of De
 La Fuente™s protected activity.  
The judge further found, and we agr
ee, that the Respondent™s proffered 
explanation for its conduct was pretextual.  Accordingly, the Respon-
dent necessarily failed to show that 
it would have taken the same action 
absent De La Fuente™s protected conduct, and so there is no need to 
perform the second part of the 
Wright Line
 analysis.  See 
Golden State 
Foods
, 340 NLRB 382, 385 (2003) (citing 
Limestone Apparel Corp.
, 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th Cir. 1982)).   
2 We shall modify the judge™s recommended Order to conform to the 
Board™s standard remedial la
nguage and in accordance with 
Ferguson 
Electric Co., 335 NLRB 142 (2001).  We shall also substitute a new 
notice. engaged in dissident intraunion activity protected by the 
National Labor Relations Act. 
(b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, restore 
Victor De La Fuente™s name to the motion picture craft 
referral list. 
(b) Make Victor De La Fuente whole for any loss of 
earnings and other benefits suffered as a result of the 
Respondent™s unlawful conduct, with interest as pre-
scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987).   
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all referral records, pay-
roll records, social security
 payment records, timecards, 
personnel records and reports, and all other records, in-

cluding an electronic copy of
 such records if stored in 
electronic form, necessary to analyze the amount of 
backpay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its offices in San Antonio, Te
xas, copies of the attached 
notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 16, 
after being signed by the Respondent's authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 co
nsecutive days in conspicuous places, 
including all places where no
tices to members are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.   
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO MEMBERS POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
                                                           
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 638 
The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 remove any job applicant from any craft refer-
ral list because that person crit
icized the manner in which union 
officers performed their jobs or otherwise engaged in dissident 
intraunion activity protected by
 the National Labor Relations 
Act. 
WE WILL NOT refuse to register for referral, or to refer 
for employment, any job applicant because that person 

criticized the manner in which union officers performed 
their jobs or otherwise engaged in dissident intraunion 
activity protected by the National Labor Relations Act. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the exercise of the rights set forth above. 
WE WILL, within 14 days from the date of the Board™s 
order, restore the name of Victor De La Fuente to our 
motion picture craft referral list.  
WE WILL make Victor De La Fuente whole, with inter-
est, for any losses he suffered because we removed his 
name from the motion picture craft referral list, refused 

to register him for referral, and refused to refer him.  
INTERNATIONAL
 BROTHERHOOD
 OF TEAMSTERS, LOCAL UNION NO. 657 
 Jamal M. Allen, Esq
., for the General Counsel.
 James L. Hicks Jr., Esq., 
of Dallas, Texas, for the Respondent.
 Ricardo E. Calderon, Esq., 
of Eagle Pass, Texas, for the Charg-
ing Party. 
BENCH DECISION AND CERTIFICATION STATEMENT OF THE 
CASE KELTNER 
W. LOCKE
, Administrative Law Judge. I heard this 
case on January 14 and 15, 2004, in
 San Antonio, Texas. On 
January 20, 2004, counsel presented oral argument, and on 
January 21, 2004, I issued a Be
nch Decision pursuant to Sec-
tion 102.35(a)(1) of the Board™s Rules and Regulations, and 
closed the hearing. 
In accordance with Section 102.45 of the Rules and Regula-
tions, I certify the accuracy of, and attach hereto as ﬁAppendix 
A,ﬂ the portion of the transcript containing this decision.
1 The 
                                                          
 1 The bench decision appears in unc
orrected form at pp. 608 through 
630 of the transcript. The final version, after correction of oral and 
transcriptional errors, is attached as
 Appendix A to this Certification. 
conclusions of law, remedy, Orde
r and notice provisions are set 
forth below. Respondent™s Posthearing Motion To Reopen the Record 
On February 2, 2004, Respondent filed a ﬁMotion of Re-
spondent to Reopen the Record for the Purpose of Taking Pre-
viously Unavailable and/or Rece
ntly Discovered Evidence.ﬂ To 
this motion, Respondent appended 
certain documents it seeks to 
introduce into evidence. Responde
nt™s motion stated, in perti-
nent part, as follows: 
 I. Respondent represents and will prove [at] the time of a 
reopened hearing the following through Respondent™s of-
fice secretary Esmeralda Ross that she in November of last 
year ﬁlostﬂ certain files c
ontained in her computer. A 
computer expert was hired to 
find and retrieve those files 
and did so on November 19, 2003.  
On January 22, 2004 Ross was preparing her 2004 
files and in doing so located certain of these retrieved files. 
She could not open them because they were not in Micro-
soft Word format. When she changed the format, she was 
able to open and discover a number of files including 
those containing the documents attached to this motion.  
The first document headed Rules of Conduct for the 
Motion Picture Industry reflect[s] that such rules were 
made effective Monday, Febr
uary 27, 1995 and that such 
had the informal blessing of the Executive Board which 
intended to formally adopt th
em at its next meeting.  
Article I of the Rules specifies that in order to be in the 
craft members must have worked twenty-four (24) months 
in the craft as of February 27, 1995. Charging Party De La 
Fuente did not, at that time, meet this criteria and there is 
no indication in the rules that
 De La Fuente was granted 
any exception under these rules.  
The second set of documents attached are rosters of 
craft members working on various films at the time the 
rules were adopted. De La Fuente is not indicated as work-
ing [as] a craft member or considered as a craft member. 
II. The foregoing facts bear upon and are contradictory to 
certain fact findings made in the Administrative Law 
Judge™s Bench Decision. Accord
ingly, the facts set forth 
above are pertinent and releva
nt and may warrant a differ-
ent result, either upon reconsideration by the Administra-
tive Law Judge or on appeal.  
WHEREFORE, Respondent, Teamsters Local 657, 
prays that its motion to reopen the record as specified 
above be granted. 
 On February 4, 2004, the General Counsel filed an opposi-
tion to the Respondent™s motion. On February 9, 2004, the 
Charging Party filed an opposition. In arguing that the motion 
be denied, both the General Counsel and the Charging Party 
cite 
Fitel/Lucent Technologies, 
325 NLRB 46 (1998). In that 
case, the Board summarized both the definition of ﬁnewly dis-
covered evidenceﬂ and the standard which must be satisfied to 
warrant reopening of the record:  
 TEAMSTERS LOCAL 
657 (TEXIA PRODUCTIONS
) 639
 Newly discovered evidence is evidence which was in exis-
tence at the time of the hearing, and of which the movant was 
excusably ignorant. A motion seeking to introduce evidence 
as newly discovered must also show facts from which it can 
be determined that the movant acted with reasonable diligence 
to uncover and introduce the evidence. 
Owen Lee Floor Ser-
vice, Inc.
, 250 NLRB 651 fn. 2 (1980). To prevail on its mo-
tion, Respondent must show that it acted with the diligence 
required to establish that it was excusably ignorant of the exis-
tence of the report that was at all times in its sole possession 
and control.  
 325 NLRB 46 fn 1. To meet thes
e criteria, Respondent must 
show all of the following: (1) the records existed at the time of 
the hearing, (2) it was excusably ignorant of the existence of 
these documents, and (3) that it acted with reasonable diligence 
to uncover and introduce the evidence. 
Respondent has satisfied the fi
rst criterion. The records it 
seeks to introduce existed at the time of the hearing. 
For several reasons, I conclude
 that Respondent has not car-
ried its burden of proving either that it was excusably ignorant 
of the existence of these documents or that it acted with reason-
able diligence to uncover and introduce this evidence. 
Initially, it may be observed that Respondent did not support 
its motion with an affidavit. A 
movant™s conclusory assertion 
that it was reasonably diligent does not, standing alone, satisfy 
the Board™s test. 
Fitel/Lucent Technologies, Inc., above. Moreover, even assuming that 
Respondent had proven all the 
representations in its motion, those facts do not point towards a 
conclusion that it was reasonably diligent, but rather in the 
opposite direction. It is somewhat 
of a stretch to conclude that 
Respondent could be ignorant, e
ither reasonably 
or otherwise, 
of documents which its 
own staff had authored. 
Absent evidence that a particular person suffered from a 
mental defect impairing memory, I would be quite reluctant to 
believe that this person was una
ware of his own past actions. 
Similarly, I would hesitate befo
re concluding that an organiza-
tion, such as Respondent, had no institutional memory of the 
actions taken by its
 own officials. Respondent does suggest that as 
an organization, it did suffer 
from a condition which impaired its institutional memory, 
namely, a computer failure. 
However, Respondent™s motion 
does not specifically state that its staff had failed to back up the 
computer™s hard drive. Moreove
r, Respondent does not discuss 
whether or not it possessed hard copies of the documents in 
question. It would seem quite likely th
at Respondent would make mul-
tiple paper copies of the documents
 in question, or at least some 
of them. For example, Respond
ent seeks to introduce a docu-
ment captioned ﬁR
ULES OF 
CONDUCT FOR THE 
MOTION PICTURE 
INDUSTRY.ﬂ When an organization promulgates a rule, it ordi-
narily distributes or posts a written copy of it, both to inform 
affected individuals of the rule and also because publishing the 
rule in writing has a psychological effect, impressing upon the 
reader the rule™s seriousness, authority, and permanence. 
Moreover, the record shows that Respondent did keep writ-
ten records of its actions, including minutes of its executive 
board and general membership meetings. Indeed, Respondent 
itself introduced more than two dozen records documenting its 
actions as an organization. Therefore, I cannot simply assume 
that Respondent failed to keep 
hard copies of the records it 
seeks to introduce belatedly. 
More fundamentally, Responde
nt™s own motion indicates 
that it had repaired the com
puter problem and retrieved the 
ﬁlostﬂ files well before the he
aring opened. Specifically, Re-
spondent™s motion represents th
at ﬁA computer expert was 
hired to find and retrieve thos
e files and did so on November 
19, 2003.ﬂ In other words, Re
spondent had the ﬁunavailableﬂ 
files in its possession nearly 2 months before hearing. 
Respondent™s motion implies, but 
does not specific
ally state, 
that even though the files had been retrieved from the computer 
on November 19, 2003, Respondent™
s officials were unaware of 
their existence until its secretarial employee came across them 
while doing other work on January 22, 2004. If Respondent is, 
in fact, arguing that its office
rs knew nothing of the documents 
until the secretary discovered them, such an assertion is in-
credible on its face. 
Respondent™s current president,
 Frank Perkins, gave exten-
sive testimony at the hearing. Perkins was a Union official at all 
times material to this proceeding. Indeed, he became secre-
tary/treasurer of the Union in 1995. It is difficult to believe that 
the union official charged with
 responsibility for maintaining 
the organization™s recordsŠthe secretary/treasurerŠwould be 
unaware that these documents existed. At the very least, I con-
clude that Respondent has failed to carry its burden of showing 
that its officials were excusably ignorant that such documents 
existed. 
Further, Respondent has failed 
to carry its burden of showing 
that it acted with reasonable di
ligence to uncover and introduce 
these documents. The computer e
xpert retrieved the files on 
November 19, 2003, and the hearing in this matter did not be-
gin until January 14, 2004. Respondent had ample time to 
search its records to find relevant documents. For these reasons, 
I deny Respondent™s motion to reopen the record. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act, including posting the notice to em-
ployees attached hereto as Appendix B. 
In Teamsters Local 104 (Blue Rodeo)
, 325 NLRB No. 121 
(1998) (not reported in Board volumes), the respondent oper-
ated an exclusive hiring hall which provided drivers to televi-
sion production companies. Thus, the circumstances of em-
ployment were similar to those in the present case, in which 
Respondent provides drivers to motion picture production com-
panies. In view of such circumstances, the Board concluded 
that posting of the notice at the union hall would not be ade-
quate to remedy the violation: 
  [I]n view of the nature of the industry involved in this case, 
and the itinerant and sporadic working conditions of the af-
fected employees, we shall order the Respondent to mail cop-
ies of the attached notice to its members and to other persons 
who have registered on the Drivers/Wranglers referral list at 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 640 
any time since March 28, 1996, the first date of the occur-
rence of unfair labor practices.  
 325 NLRB No. 121, slip op. at 5. 
Arguably, a similar remedy woul
d be appropriate in the pre-
sent case. However, I believe that a posting alone is sufficient 
here, and that requiring the Respondent to mail copies of the 
notice is not necessary. 
The Teamsters Local Union 10
4 case involved a number of 
unlawful practices that affected a substantial number of indi-
viduals who used the hiring hall
. These violations included, 
among others, requiring applicants to pay dues and fees even in 
the absence of a valid union-security agreement, requiring ap-

plicants to join the union before they were allowed to register, 
and closing the referral list to 
applicants who had not obtained 
approval by a majority vote of craft members. Such unlawful 
requirements had a direct adve
rse impact on the Section 7 
rights of everyone who sought
 to use, the hiring hall. 
However, the violation in the present case had an immediate 
impact only on the Charging Part
y. Certainly, the unfair labor 
practice could discourage others from speaking out, as the 
Charging Party did, at union 
meetings. However, a notice 
posted at the union hall would app
ear sufficient to inform them 
of the Board™s action in this case. Therefore, I believe that im-
posing on Respondent the additional burden of mailing the 
notice would be unwarranted. 
The remedy, of course, involves more than posting a notice. 
Respondent also must undo the economic harm that the Charg-
ing Party sustained because of 
Respondent™s failure and refusal 
to refer him to jobs. Therefore, I recommend that the Board 
order Respondent to make Victor
 De La Fuente whole, with 
interest, for any loss of earnings and other benefits he suffered 
as a result of Respondent™s disc
riminatory refusal to refer him 
for employment. 
The General Counsel has not sp
ecifically sought an order re-
quiring Respondent to restore the Charging Party™s name to the 
motion picture craft list. However, I believe that such an order 
is necessary to provide a full remedy. 
In fashioning a remedy, the Board seeks to restore the status 
quo ante, to place a discriminat
ee in the same circumstances 
which existed before the unlawful action against him. In ascer-
taining the status quo ante, I rely on the testimony of Archie 
Carrillo. Based on my observations 
of the witnesses, I conclude 
that his testimony is reliable and I credit it. 
Carrillo testified that on April 8, 2001, he had a conversation 
with Respondent™s president, 
Frank Perkins. Carrillo asked 
Perkins to place his name on th
e motion picture craft referral 
list, which Carrillo sometimes called the ﬁA List.ﬂ Carrillo told 

Perkins that he, Carrillo, had worked on movie productions 
since 1976. Carrillo further testified as follows:  
 Q. Well, what did Mr. Perkins respond to you, sir?  

A. Mr. Perkins? His reply to me was that the movie 
craft list had been closed, I think, [since] January ‚97, and 
that Mr. Victor De La Fuente was the last person to be 
added to the A list. 
 Carrillo™s testimony therefore in
dicates that as of April 2001, 
the Charging Party™s name was included on the Respondent™s 
motion picture craft referral list. 
This testimony is consistent 
with that given by Respondent™s
 former president, Richard 
Glasebrook, whom I credited. 
Glasebrook became union president in the 1994 election that 
ousted the Charging Party from his position as union secre-
tary/treasurer. Because of the change in union leadership, the 
Charging Party also lost his 
appointed position of business 
agent. Glasebrook testified that he added the Charging Party™s 
name to the motion picture craft referral list to ﬁextend an olive 
branchﬂ and try to ﬁheal the wounds of the election.ﬂ 
After adding the Charging Party™s name, Glasebrook an-
nounced that the list was closed. Glasebrook™s description of 
events accords substantially with the explanation that Union 
President Perkins gave when he
 denied Carrillo™s request: The 
motion picture craft referral list was closed and De La Fuente 
was the last person added to the list. 
Based on this credible evidence, I find that the Charging 
Party™s name was included 
on Respondent™s motion picture 
craft referral list until Respondent unlawfully removed it on 
about December 18, 2002. 
Respondent argues that De La
 Fuente™s name should never 
have been included on the list because he did not have the nec-
essary experience. Additionally,
 Respondent questions the au-
thority of former President Glas
ebrook to add De La Fuente™s 
name to the list on his own volition, without some action by 
Respondent™s governing body. If the former union president 
acted beyond his authority, De La Fuente™s inclusion on the list 
arguably was void ab initio. 
However, Respondent did not 
remove the Charging Party™s 
name from the list simply to cure some previous mistake. 
Rather, I have concluded that un
lawful animus motivated this 
decision. Respondent has not shown that but for the Charging 
Party™s protected activity, it woul
d have taken the same action, 
and the record would not support such a finding. 
Because Respondent™s unlawful action resulted in the re-
moval of the Charging Party™s name from the list, the remedy 
for this unfair labor practice should include restoration of his 

name to the list. 
CONCLUSIONS OF 
LAW 1. At all material times, Texi
a Productions, Inc., has been an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Respondent, Internati
onal Brotherhood of Teamsters, 
Local Union No. 657, is a labor 
organization within the mean-
ing of Section 2(5) of the Act. 
3. The Respondent violated Section 8(b)(1)(A) and Section 
8(b)(2) of the Act by removing Victor De La Fuente from Re-
spondent™s motion picture craft referral list on about December 
18, 2002, and thereafter failing to 
register or refer him, because 
he engaged in dissident intra
union activities protected by the 
Act. 
4. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
5. Respondent did not violate the Act in any other manner al-
leged in the Complaint. 
[Recommended Order omitted from publication.] 
 TEAMSTERS LOCAL 
657 (TEXIA PRODUCTIONS
) 641
APPENDIX A 
This decision is issued pursuant to Section 102.35(a)(10) and 
Section 102.45 of the Board™s Rules and Regulations. I find 
that the Respondent violated Section 8(b)(1)(A) and (2) of the 
Act, as alleged. 
Procedural History 
This case began on January 17, 2003, when the Charging 
Party, Victor De La Fuente, filed his initial charge in this pro-
ceeding. On October 30, 2003, after investigation of the charge, 
the Regional Director for Region 16 of the National Labor Re-
lations Board issued a Complaint and Notice of Hearing, which 
I will call the ﬁComplaint.ﬂ In issuing this complaint, the Re-

gional Director acted on behalf of the General Counsel of the 
Board, whom I will refer to as th
e ﬁGeneral Counselﬂ or as the 
ﬁgovernment.ﬂ Respondent, International Brot
herhood of Teamsters, Local 
Union No. 657, filed a timely Answer to the Complaint. 
On January 14, 2004, a hearing in this matter opened before 
me in San Antonio, Texas. Th
e parties presented evidence on 
January 14 and 15, 2004. On Ja
nuary 20, 2004, counsel gave 
oral argument. Today, Januar
y 21, 2004, I am issuing this 
bench decision. 
Admitted Allegations 
Respondent amended its Answer orally after the hearing 
opened. Based upon the admissions
 in Respondent™s Answer, 
as amended, I find that the General Counsel has proven the 
allegations raised in Complaint pa
ragraphs 1, 2, 3, 4, 5 and 8. 
More specifically, I find that the Charging Party filed and 
served the unfair labor practice charge in this proceeding as 
alleged. Further, I find that Re
spondent is a labor organization 
within the meaning of Section 2(5) of the Act. 
Additionally, I find that the Bo
ard appropriately may assert 
jurisdiction over Respondent be
cause, during the 12 months 
preceding the issuance of the Complaint, employers engaged in 
commerce have recognized and entered into collective-
bargaining relationships
 with Respondent in its capacity as the 
exclusive bargaining representative of their employees. In that 
regard, I find that at all times material to the Complaint, Texia 
Productions, Inc., a California corporation engaged in motion 
picture production, has met the Bo
ard™s standards for assertion 
of jurisdiction and is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
Complaint paragraph 6 alleges that all material times, Frank 
Perkins held the position of Respondent™s president and has 
been a supervisor of Respondent 
within the meaning of Section 
2(11) and an agent of Respondent
 within the meaning of Sec-
tion 2(13) of the Act. Respondent admits that Perkins is its 

president and its agent, but does not admit that he is a supervi-
sor. Based on Respondent™s admi
ssion, I find that Perkins is 
Respondent™s president and agent. 
Additionally, based on Responden
t™s admission, I find that 
since about December 18, 2002, 
Respondent, by Frank Perkins, 
removed the Charging Party from the motion picture craft refer-
ral list and has failed and refuse
d to register or refer him for 
employment as a craft member, as alleged in Complaint para-
graph 8. CONTESTED 
ALLEGATIONS
 Complaint Paragraph 7 alleges as follows: 
  Since on or about July 17, 2003, the Respondent has main-
tained an exclusive hiring hall for the movie craft and entered 
into an agreement with the Employer, and various other 
movie production companies, which provides the following: 
The Producer agrees to request referrals for all drivers re-
quired for work covered by the Agreement, from the Union. 
  Respondent has denied this allegation. 
Although Respondent has admitted that since about Decem-
ber 18, 2002, it removed Chargi
ng Party from the movie craft 
membership and has failed and refu
sed to register or refer him 
for employment, it has denied th
at it did so because of Charg-
ing Party™s dissident intraunion 
activities or for reasons other 
than failure to tender the period
ic dues and initiation fees uni-
formly required for membership, as alleged in Complaint para-
graph 9. Further, Respondent has denied 
that its removal of Charging 
Party from the movie craft membership list (referral list) and its 
failure and refusal to register or refer him violate Section 
8(b)(1)(A) and (2) of the Act, as alleged in Complaint para-
graphs 10 and 11, respectively. I will address these issues in the 
order they appear in the Complaint. 
Does Respondent Operate An Exclusive Hiring Hall? 
When California motion picture producers film in the San 
Antonio area, they typically rent
 trucks and other vehicles and 
hire local drivers to operate th
em. Such producers have entered 
into a number of collective-barg
aining agreements with Re-
spondent, and use Respondent™s re
ferral service as a source of 
employees. In the past, motion picture producers have re-
quested employees often enough th
at Respondent has a separate 
list of drivers to be referred to such productions. The drivers on 
this list comprise the ﬁmotion picture craft.ﬂ 
On January 1, 2000, Respondent entered into a collective-
bargaining agreement with 
MPC Productions, LLC, which 
filmed part of the movie ﬁMiss 
Congenialityﬂ in the San Anto-
nio area. This contract typifies the collective-bargaining agree-
ments between Respondent and mo
tion picture producers. Arti-
cle VI of this agreement states as follows: 
EMPLOYMENT (a) The parties hereto recognize 
the conditions in this indus-
try require the frequent hiring of drivers on a daily non-
continuing basis. For this purpose, the Union shall maintain, for 
the convenience of the Producer and the employee, a referral 
service which shall in all respects comply with all applicable 
provisions of law.  (b) The Producer agrees to request
 referrals for all drivers re-
quired for work covered by the Agreement, from the Union. 
This provision is subject to the following conditions:  
(i) Chauffeurs will be referred to the Producer from the Un-
ion on a non-discriminatory basis, and such referrals will in no 
way be affected by Union membership or any aspect thereof.  
(ii) The Producer retains the righ
t to reject any applicant re-
ferred from the Union. 
There is an issue concerning how closely the parties follow 
these terms in practice. Responden
t contends that in practice, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 642 
employers obtain a significant number of drivers from other 
sources and that, accordingly, its hiring hall cannot be consid-
ered ﬁexclusive.ﬂ 
Film crews lease some vehicles which are specialized, com-
plicated and quite expensive. Fo
r example, one truck with elec-
trical generators costs $325,000. The lessor of such a vehicle 
commonly wants it to be operated by an experienced driver 
whom the lessor knows and trus
ts. Commonly, the film pro-
ducer will not ask for the Union to refer a driver for this spe-
cialized vehicle but instead will
 hire the driver designated by 
the lessor. Other specialized needs may result in a producer hiring driv-
ers without regard to their membership in the Respondent™s 
ﬁmotion picture craft.ﬂ For exampl
e, during the filming of ﬁThe 
Alamo,ﬂ the producer needed some drivers with special qualifi-
cations, such as a license to ha
ul hazardous materials. Filming 
of this motion picture took more than 100 days and for 3 of 
those days, the producer employed up to 60 drivers, including 8 
to 10 not referred by the Respondent. 
Respondent argues that its refe
rral system cannot be consid-
ered an exclusive hiring hall because a motion picture producer 
can hire a number of such specialized drivers who are not on 
Respondent™s ﬁmotion picture cr
aftﬂ list. Respondent also 
points to its internal rules gove
rning operation of its referral 
service. These ﬁCraft Rules fo
r Pipeline, Movies and Conven-
tionﬂ state, in part, ﬁMovie producers can special request 10 
percent of the drivers on any show, however, this request must 
be in writing.ﬂ 
This rule, however, must be considered in the context of the 
other rules surrounding it. These rule
s state, in part, as follows: 
  A. Teamsters Local Uni
on No. 657 has jurisdiction over different crafts includi
ng pipeline, movies and con-
vention.  
B. Each of these industries 
is considered a craft. The 
Local Union maintains a list of the regular craft members.  
C. Craft members who are in movie, pipeline and con-
vention prior to January 1, 1995 will be considered the A-
List for those crafts. The A-list members will be referred 
first. If the craft A-list is e
xhausted, extra members will be 
referred from the Local 657 call list. 
 . . . .  G. Movie A-list craft members will be referred on a 
work-time rotational basis. The Local Union will acquire 
the call sheets from the production company and will keep 
track of how many weeks each member has worked. The 
member with the least amount of weeks worked will be 
the next referred as long as he or she is qualified and 
available to perform the work.  
 H. Movie producers can special request 10% of the 
drivers on any show, however, this request must be in 
writing.  . . . .  J. If the work load justifies adding additional members 
to a craft list, they will be drawn from the Local 657 call 
list by order of who has performed the most work in that 
craft.  
K. Referrals by the Local Union are made on a nondis-
criminatory basis and are not based on or in any way af-
fected by race, sex, age, national origin, disability, relig-
ion, or lawful union-related activity. 
 Taken as a whole, these rules do not relieve an employer 
which signed the collective-bargaining agreement from the 
obligation to ﬁrequest referrals for all drivers required for work 
covered by the Agreement, from 
the Union.ﬂ (Emphasis added) Rather, the Respondent™s internal rules simply specify how it 
will select the drivers to be referred. 
For example, Rule H provides that ﬁproducers can special 
request 10% of the drivers on any show, however, this request 
must be in writing.ﬂ This rule does not eliminate the require-
ment that a signatory employer must come to the Union for 
referrals but instead reaffirms 
that requirement. Even when 
such an employer wants to hire 
a particular driver with unusual 
qualifications or experience, the 
rule doesn™t free the employer 
to approach that driver directly and hire him without going 
through the Union. To the contra
ry, the employer must present 
such a request to Respondent and, in fact, do so in writing. 
Under its internal rules, the Union maintains two separate 
lists of ﬁmembersﬂ who can be re
ferred. Those on the ﬁA-Listﬂ 
have previous experience working for motion picture producers 
and they take priority. However, the rules still allow the Union 
to refer members on the more general call list under certain 
circumstances. 
The record certainly indicates that movie producers em-
ployed some drivers who were not on the ﬁA-List,ﬂ that is, the 
list of drivers in the ﬁmotion picture craft.ﬂ However, persua-
sive evidence does not establis
h that producers simply bypassed 
the Union and hired the drivers without the Union™s knowledge 
or consent. The General Counsel bears the burden of proving that Re-
spondent operated an exclusive 
hiring hall. On its face, the 
language in the collect
ive-bargaining agreement creates such an 
exclusive referral system and, in the absence of contrary evi-
dence, the contractual language is sufficient to carry the gov-
ernment™s burden of proof. 
Respondent™s evidence does not es
tablish that in practice, the 
parties simply ignored this contra
ct term. It certainly would not 
be in the Respondent™s interest to turn a blind eye to instances 
in which an employer violated this provision. Absent persua-
sive evidence that Respondent countenanced violations of its 
referral clause, I will not simply assume that after winning such 
a significant agreement, Respondent failed to enforce it. The 

present record does not provide such persuasive evidence. 
Ironically, the General Counsel
 and the Charging Party did 
present evidence raising a question about how diligently Re-
spondent maintained the exclus
ive hiring agreement. Indeed, 
the Charging Party™s protected ac
tivity consisted, in part, of 
protests that the Union officers were failing to hold employers 
to the exclusive hiring hall agreement. 
Most notably, at a membership meeting in December 2002, 
the Charging Party told Responden
t™s president, Frank Perkins, 
ﬁto get off his dead ass and star
t enforcing the rules.ﬂ The Gen-
 TEAMSTERS LOCAL 
657 (TEXIA PRODUCTIONS
) 643
eral Counsel argues that this st
atement, made in front of the 
Union membership, culminated Charging Party™s long history 
of criticizing the Union leadership and precipitated the dis-
crimination against him. 
Although the Charging Party™s statement to the Union presi-
dent constitutes protected activit
y, it would not be appropriate 
to consider it for the truth of the matter asserted. As an out-of-
court declaration, it constitutes hearsay if offered for that pur-
pose. Additionally, I have some concer
ns about the reliability of 
the Charging Party™s testimony. 
Often, he did not respond to 
the specific question asked, but
 instead gave a long rambling 
answer which mixed his opinions w
ith his recollection of facts. 
This tendency detracted from the weight accorded to this testi-
mony. 
Additionally, the Charging Party™s recollection may have 
been affected by a bias against the current Union officers. The 
Charging Party previously had been Respondent™s secretary-
treasurer, but lost in 1994 to Frank Perkins, who is now Re-
spondent™s president. Additionally, when the Charging Party 
lost this elective position, he al
so lost his staff position as busi-
ness agent, which Perkins then assumed. 
Partisan feelings, if not bitterness, may have colored his 
opinions about the current Union leadership, headed by Per-
kins, and its effectiveness enforcing the collective-bargaining 
agreement. Indeed, the emphatic tone of Charging Party™s De-
cember 2002 statement to Perkins - that Perkins should ﬁget off 
his dead assﬂ and begin enforcing the Union rules better - is 
consistent with such hard feelings. 
Other witnesses corroborate that
 the Charging Party made 
the ﬁget off his dead assﬂ statement during the Union meeting, 
and Respondent has admitted removing the Charging Party™s 
name from the ﬁmotion picture craftﬂ list. Therefore, I find that 
these events took place. On the other hand, I view Charging 
Party™s opinions about the ope
ration of Respondent™s hiring 
hall to be merely that, opinions, which should not be accorded 

the status of fact. 
In sum, I conclude that credible evidence does not support a 
finding that Union officials al
lowed the contractual referral 
system to be ignored or that motion picture producers fre-
quently bypassed it. 
In Development Consultants, 300 NLRB 479 (1990), an em-
ployer and a union had entered into a collective-bargaining 
agreement providing that the ﬁl
ocal union having jurisdiction 
shall be recognized as the princi
pal source of laborers and shall 
be given the first opportunity to 
refer qualified applicants for 
employment.ﬂ The Board held that
 this clause did not establish 
an exclusive hiring hall because it could be interpreted to re-
quire only that the local union be given the first opportunity to 
refer applicants. 
By comparison, the contractual language in the present case 
states that the signatory employer agrees ﬁto request referrals 
for all drivers required for work covered by the Agreement, 
from the Union.ﬂ (Emphasis added) The word ﬁallﬂ leaves no 
alternative. Other contractual 
language certainly gave an em-
ployer the right to refuse to hire an applicant referred by the 
Respondent but the provision did 
not state that an employer, 
having rejected an a
pplicant, could then bypass the Respondent 
and fill the position by hiring 
from another source. To the con-
trary, it seems clear that Respondent would then refer the em-
ployer another driver. 
In these circumstances, I conclude that Respondent did operate 
an exclusive hiring hall, as alleged in Complaint paragraph 7. 
8(B)(1)(A) AND 8(B)(2) ALLEGATIONS
 The Charging Party has been a member of Respondent since 
1975 or 1976. From 1982 to the end of 1994, Charging Party 
served as one of Respondent™s business agents. Also, from 
1991 to 1994, he held the electiv
e office of Respondent™s secre-
tary-treasurer. The current Union president, Frank Perkins, 
defeated the Charging Party in a 1994 election and assumed the 
office of business representative. 
In late December 1994 or very 
early in 1995, the incoming 
Union president, Richard Glaseb
rook, told the Charging Party 
that he could no longer be a 
business agent, even though the 
Charging Party had expressed interest in continuing in this 
position. The Charging Party then
 asked to be put on the ﬁmo-
tion picture craftﬂ list, and Glasebrook agreed. 
It appears that Glasebrook put the Charging Party on this 
ﬁmovie listﬂ as a kind of consolation, because the Charging 
Party would no longer be either 
secretary/treasur
er or business 
agent. During his testimony, Gl
asebrook explained that it didn™t 
cost the Union any money to put the Charging Party on the 
ﬁmotion picture craftﬂ list and that he took this action to reduce 
hurt feelings after the election. ﬁI felt like in the spirit of union 
brotherhood,ﬂ Glasebrook testified, ﬁit was best for me to ex-
tend an olive branch and to try to heal the wounds of the elec-
tion . . .ﬂ According to Glasebrook, he then decided that enough peo-
ple were on the ﬁmotion picture cr
aftﬂ list and closed this list, 
meaning that no one else could get on it. Although Glasebrook 
closed the list early in 1995, shor
tly after he took office, he did 
not embody the action in a formal Union rule until 1997. 
ﬁI had already made a commitment to Victor [De La Fuente] 
to put him in.ﬂ Glasebrook testif
ied, but he couldn™t put others 
on the list. Instead, he told everyone else that the ﬁmotion pic-
ture craftﬂ list was closed. Based on my observations of the 
witnesses, I credit Glasebrook™s testimony. 
The Charging Party testimony a
bout this matter generally 
accords with Glasebrook™s, except that the Charging Party sug-
gests that it was Glasebrook™s idea to put him on the ﬁmotion 
picture craftﬂ list. The Charging Party testified that he ex-
pressed his appreciation to Glas
ebrook by explaining that the 
company for which he used to work, before becoming a busi-
ness agent, was no longer in bus
iness and he needed employ-
ment. 
The Charging Party received his first referral to a motion 
picture producer in late 1995 or early 1996. After that, the 
Charging Party continued to rece
ive referrals to motion picture 
producers. In January 1997, the Charging Party attended a Union meet-
ing at which President Glasebrook distributed Union rules con-
cerning Respondent™s referral system. (These are the rules ex-
cerpted above in discussing wh
ether Respondent operated an 
exclusive hiring hall.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 644 
In addition to the Charging Party and Respondent™s President 
Glasebrook, Vice President Albert Martinez, Secretary-
Treasurer Perkins, and from 40 to 50 Union members attended 
this meeting. According to the Charging Party, one of the 
members raised his hand to speak and then referred to the fol-
lowing rule: 
 C. Craft members who are in movie, pipeline and con-
vention prior to January 1, 1995 will be considered the A-
List for those crafts. The A-list members will be referred 
first. If the craft A-list is e
xhausted, extra members will be 
referred from the Local
 657 call list.  
 The member then said, ﬁAccording to this rule, Victor De La 
Fuente is not qualified to be considered [an] A-list craft mem-
ber.ﬂ The Charging Party testified that Union President Glase-
brook replied that he had excepted
 De La Fuente from the rule 
in 1994. Glasebrook™s testimony gene
rally corroborates De La 
Fuente™s account. Glasebrook
 recalled members questioning 
him about the Charging Party™s in
clusion in the ﬁmotion picture 
craft.ﬂ However, Glasebrook did not recall at exactly which 
meeting this subject came up. 
ﬁI explained to them that I had made a commitment to Victor 
[De La Fuente] at the time that I came into office,ﬂ Glasebrook 

testified, ﬁand that I kept that commitment and that I™d made 
that commitment far in advance of writing up the rules or even 
having an idea of what I would put down for rules and that I did 
it in my authority as the presiden
t of the local and that I had the 
authority to do that.ﬂ 
CHARGING PARTY
™S PROTECTED 
ACTIVITIES As more and more producers be
gan filming in Texas, the 
Charging Party received an increasing number of referrals. 
However, he began to dislike 
certain aspects of the referral 
system. 
For example, the Charging Part
y objected to the amount of 
power the producers and transportation coordinators working 
for the producers were exercising in selecting the Union mem-
bers referred. De La Fuente be
gan speaking out at Union meet-
ings, protesting that the work wa
s ﬁnot being distributed in a 
fair and equal basis.ﬂ 
The Charging Party testified that
 a transportation coordinator 
would call him directly and of
fer him work, and when that 
happened, De La Fuente woul
d telephone the Union to make 
sure he was next on the list. ﬁI™ve been told,ﬂ he said, ﬁthat if 
they call you, you™re next.ﬂ 
De La Fuente further testified that when he checked, he 
would discover that some of the drivers working on a produc-
tion were not on the Union™s mo
tion picture craft list, and ﬁon 
several occasions, we find people that . . . were not even Union 
members and they were working ahead of some of the craft 
members.ﬂ 
The Charging Party™s complaints 
pertained to the job referral 
provision of the collective-barg
aining agreement and involved 
matters of common concern to many other Union members. On 
that basis alone, I would conclude that the Act protected this 
activity. 
Additionally, two other witnesse
s gave testimony indicating 
that the Charging Party was ac
ting not merely for himself but 
for other Union members. Union member Archie Carillo testi-
fied that De La Fuente was trying to get Union official Perkins 
to ﬁcheck on the complaints that we had.ﬂ Carillo™s use of the 
word ﬁweﬂ clearly signifies that the Charging Party was not 
acting solely on his own behalf. 
Union Member Albert Martinez testified that the Charging 
Party was a job steward in the movie craft and that Union 
members would bring problems to
 him. Based on all of this 
testimony, I conclude that De La Fuente™s complaints enjoyed 
the protection of the Act. 
The Charging Party was not satisfied with the answers he re-
ceived when he complained to Union officials, so he began to 
raise his complaints in Union meetings, when other members 
were present. The General Coun
sel points particularly to the 
Charging Party™s comments at a December 8, 2002 membership 
meeting, arguing that these statements in particular precipitated 
his removal from the ﬁmotion picture craftﬂ list. 
The Charging Party estimated 
that between 35 and 50 Union 
members attended this meeting. Some members had reported to 
De La Fuente that they had seen drivers who were not in the 
ﬁmotion picture craft,ﬂ and perhaps not even Union members, 
working on motion picture productions. The Charging Party 
raised these complaints during the meeting. 
De La Fuente raised his hand 
and got the floor. He described 
the reports that drivers not on the list were working at movie 
sites. According to the Charging Party, Perkins replied that he 
was unaware of this problem a
nd requested that the Charging 
Party give him the names of
 some of these drivers. 
The Charging Party responded by asking Perkins to explain 
why he was unaware that nonlist 
people were working, and, De 
La Fuente testified, Perkins repe
ated his request for names. The 
Charging Party told Perkins that he thought it should be part of 
Perkins™ job to pick up the phone and find out who was work-
ing. The record suggests that as 
this interchange continued, it 
became heated. 
Finally, the Charging Party stated to Perkins that ﬁI think 
what you need to do, you need to get off your dead ass and go 
and do the job and find out what™s going on so that you know 
that the rules are not being followed.ﬂ 
Perkins made a reference to trouble but there is some contro-
versy over whether Perkins calle
d De La Fuente a ﬁtrouble-
makerﬂ or simply said that 
he was ﬁlooking for trouble.ﬂ Both 
Albert Martinez and Archie Carr
illo corroborated that Perkins 
called De La Fuente a ﬁtroublemaker.ﬂ 
Based on my observations of the 
witnesses, I believe that the 
testimony of Martinez is relia
ble. Martinez not only quoted 
Perkins as calling De La Fuente a ﬁtroublemaker,ﬂ but specifi-
cally stuck to that testimony on 
cross-examination. I find that 
Perkins did call De La Fuente a ﬁtroublemaker.ﬂ 
WHAT HAPPENED TO 
CHARGING 
PARTY On December 18, 2002, the Union sent the Charging Party a 
letter signed by Frank Perkins in his capacity as President and 
Business manager. The letter stated as follows:  
 TEAMSTERS LOCAL 
657 (TEXIA PRODUCTIONS
) 645
After review of the Local Union rules and in an effort to 
make sure the Local Union is fo
llowing them as you requested, 
we have found a couple of correcti
ons that need to be changed.  
Rule E clearly and specifically states to be considered a craft 
member you must have been employed in that industry prior to 
January 1, 1995. As you are aware and as it is well documented 
you were employed by Teamsters Local Union #657 as a Busi-
ness Agent until December 31, 1994 the last day you would 
have had to be employed in the motion picture industry to be 
considered a craft member according to the rules.  
In order to comply with Rule E, you do not meet the re-
quirements to be considered a craft member. Therefore, your 
name has been removed. If you would like for me to recom-
mend you for hire at one of the company™s we represent, I will 
be more than happy to do so. Pl
ease note that I cannot make the 
employer hire you, but I can recommend you.  
Although you have made it very clear that you have a copy 
of the rules, I have enclosed a copy for your convenience. 
FRAMEWORK FOR 
ANALYSIS The General Counsel and Charging Party argue that Respon-
dent removed De La Fuente from 
the referral list in retaliation 
for his protected activities. Resp
ondent, however, contends that 
it was merely enforcing the existing rule, under which De la 
Fuente did not qualify to be on the list. 
As the General Counsel noted in
 oral argument, in a mixed 
motive case involving a Union respondent, it is appropriate to 
use the framework articulated by the Board in 
Wright Line
, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). See 
Teamsters Local 287 (Con-
solidated Freightways)
, 300 NLRB 539, 548 fn. 20 (1990); 
Operating Engineers Local 77 (Potts & Callahan)
, 298 NLRB 
8, 10 fn. 4 (1990). 
Arguably, the present case might be viewed as a mixed mo-
tive case but I believe it more comfortably fits with other cases 
in which the respondent™s assert
ed reasons may or may not be 
pretextual. In other words, the present case appears to be more 

of an ﬁeither/orﬂ choice and I will analyze it from that perspec-
tive. However, I would reach the same result were I to treat the 
case as a mixed motive one and apply the Wright Line frame-
work. 
ANALYSIS Clearly, the Charging Party was a member of the ﬁmotion 
picture craftﬂ from January 1995 forward until being removed 
from that status in December 2002. Whether or not he deserved 
to be included in the craft is irrelevant. A Union official had 
placed him in the craft, and for a number of years the Union 
treated him as being a member of the craft. 
It may not be entirely appropriate to speak in terms of his 
status ﬁvestingﬂ and I hesitate 
to use that word, but somewhere 
along the line, as De La Fuente kept receiving and accepting 
referrals to motion picture producers, his status as a member of 
the craft became, for our purposes, incontestable. Therefore, I 
reject the defense that removing De La Fuente from the list was 
merely a ﬁcorrectionﬂ of th
e Union™s previous mistake. 
The simple fact is that De La Fuente had been receiving re-
ferrals and then suddenly, because of the Union™s action, he no 
longer received referrals. 
In his testimony, Perkins desc
ribed himself as ﬁpassionateﬂ 
about running the hiring hall. It is 
clear that Perkins, who is the 
Respondent™s top official, became 
rankled by De La Fuente™s 
persistent and escalating critic
ism of how he, Perkins, was do-
ing his job. 
During Perkins testimony, when
 he described a particular 
encounter with the Charging Party, his voice got louder, signi-
fying to me that Perkins was even a little upset with De La 
Fuente at the time of the hearing. This upset clearly sprang 
from the Charging Party™s protecte
d activities. Thus, after De 
La Fuente criticized Perkins for the way he was doing his job, 
and told him to ﬁget off his dead ass,ﬂ Perkins called the Charg-
ing Party a ﬁtroublemaker.ﬂ 
This comment, along with the timing of the Union™s action, 
provides evidence of unlawful animus. The tone of the Union™s 
subsequent letter to De La Fuen
te does nothing to dispel such 
animus. 
I find that the Union, by Perkins, took the action against De 
La Fuente because he had engage
d in the protected activity of 
criticizing the way Perkins was doing his job as a Union offi-
cial. Such criticism was protected
 and does not lose the protec-
tion of the Act merely because expressed in vulgar words. The 
record makes clear that Union meetings were not as polite as 
Sunday school picnics. 
Further, I find that Respondent
 had no other reason for tak-
ing the action against Charging Party. The record does contain 
some testimony that at least one employer was dissatisfied with 
De la Fuente™s work, but there is no evidence that this employer 
complained to the Union or that the Union was acting on such a 
complaint at the time it removed De La Fuente from the list. 
Inasmuch as I have concluded that the Union operates an ex-
clusive hiring hall, I further conc
lude that Respondent™s action 
violated Section 8(b)(2) of the Act. 
Additionally, I conclude that 
Respondent violated Section 
8(b)(1)(A) of the Act. This conclusion does not depend on the 
exclusive nature of the hiring hall. As the Board stated in
 Car-
penters Local 626 (Strawbridge & Clothier)
, 310 NLRB 500, fn. 2 (1993), even without an exclusive hiring hall arrangement, 
a union violates Section 8(b)(1
)(A) where it discriminates 
against members in retaliation for their protected activities. The 
credited evidence establishes precisely such a violation. 
When the transcript of this 
proceeding has been prepared, I 
will issue a Certification which attaches as an appendix the 
portion of the transcript reporting this bench decision. This 
Certification also will include provisions relating to the Find-
ings of Fact, Conclusions of 
Law, Remedy, Or
der and Notice. 
When that Certification is se
rved upon the parties, the time 
period for filing an appeal will begin to run. 
The hearing is closed. 
 